Citation Nr: 0701717	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had recognized guerrilla service from July 
1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in July 1963 was caused by malignant 
cerebral malaria.  No other causes of death were indicated.

2.  At the time of his death, the decedent had no service-
connected disabilities, and there were no claims for service 
connection pending.  

3.  The competent and probative evidence of record 
preponderates against a finding that the decedent's death was 
caused by an illness or disease incurred in or aggravated by 
service.

4.  In April 2004, the National Personnel Records Center 
(NPRC) certified that the decedent had recognized guerrilla 
service from July 1945 to December 1945.

5.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1310, 
1311 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2006).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March and May 2004, the RO sent the appellant letters 
informing her of the types of evidence needed to substantiate 
her claims and its duty to assist her in substantiating her 
claims under the VCAA.  The 2004 letters informed the 
appellant that VA would obtain the decedent's treatment 
records from any VA Medical Center where he had received 
treatment, as well as relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, and other pertinent agencies.  She was advised 
that it was her responsibility to send medical records 
showing the decedent died in service, that his service-
connected disabilities caused or contributed to his death, or 
that the condition that contributed to his death was caused 
by injury or disease that began during service.  The 
appellant was also specifically asked, in the May 2004 
letter, to provide "any evidence in [her] possession that 
pertains to [her] claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March and May 2004 
letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, the January 2005 SOC 
and March 2005 SSOC were issued, which provided the appellant 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In addition, it appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), as to notice of downstream issues such as the 
effective date to be assigned for payment of benefits.  
However, the Board finds no prejudice to the appellant in 
proceeding with the present decision, since the decision 
herein denies entitlement to benefits.  Any questions as to 
effective date are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

This appeal arises from the appellant's February 2004 claim 
for dependency and indemnity compensation (DIC) benefits, 
which included separate claims for service connection for the 
cause of the decedent's death, non-service-connected death 
pension benefits, and entitlement to accrued benefits.  As 
noted, the appellant's claims were denied in August 2004 and, 
in November 2004, she submitted a timely notice of 
disagreement as to the RO's determination.  In March 2005, 
the appellant filed a substantive appeal (VA Form 9) to the 
Board with respect to only the issues of entitlement to 
service connection for cause of death and entitlement to non-
service-connected death pension.  The issue of entitlement to 
accrued benefits is not currently before the Board for 
appellate review, and will not be addressed herein.

A.  Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

According to the official certificate of death, the decedent 
died on July 8, 1963, from malignant cerebral malaria.  At 
the time of his death, the decedent had no service-connected 
disabilities and there were no pending claims for service 
connection.  The appellant contends that service connection 
for cause of death is warranted because the decedent 
developed malaria in service.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence is against the grant of service connection for cause 
of death.  

Initially, the Board notes the record does not contain any 
service medical records for the decedent.  In this regard, 
the Board notes that, in March 2004, the National Personnel 
Records Center (NPRC) certified that there were no medical or 
clinical records on file for the decedent.  Therefore, in 
order to substantiate a claim for cause of death, the 
appellant must submit competent evidence showing that the 
decedent developed malaria during service.  

In support of her claim, the appellant points to a July 2004 
certification from T.B.V.M., which states she is the widow of 
Dr. A.M., who was the decedent's attending physician, and 
that she was Dr. M.'s pharmacist and clinic assistant from 
1946 to the mid 1960s.  T.B.V.M. stated that, as far as she 
can remember, the decedent was being treated for pulmonary 
tuberculosis and malaria from the mid-1950s to early 1960s.  
The appellant also points to a letter from S.D.M., received 
in March 2005, which states the decedent was a guerrilla 
soldier during World War II, which required that he cover the 
mountains and hinterland of Pangasinan, which were endemic 
for malaria.  S.D.M. stated the decedent incidentally 
developed malaria after his service and that, because he was 
originally from Pampanga which was free from malarial 
infestation, one could (infer) that he was afflicted with 
malaria during his tour of duty in the Pangasinan Mountains.  
The appellant also  points to a letter from S.P.T. dated in 
April 2005, which states she was the decedent's First Aid 
Nurse during service and that he often times complained of 
night fevers, chills, and coughing.  She stated the decedent 
suffered malaria at that time because his unit stayed in the 
mountains sometimes and because no doctor treated him since 
it was wartime.  

In evaluating the ultimate merit of this claim, the Board 
finds the three statements mentioned above do not assist the 
appellant in showing the decedent manifested malaria during 
service.  With respect to the July 2004 certification from 
T.B.V.M., the Board finds this evidence to be of little 
probative value because, although the statement indicates 
that the decedent was treated for malaria prior to his death, 
it does not relate his malaria to his service with the 
recognized guerrillas.  In fact, T.B.V.M. stated the decedent 
was treated for malaria from the mid-1950s to the early 
1960s, which the Board notes is approximately 10 years after 
he was separated from service.  With respect to the March 
2005 letter from S.D.M., the Board finds this evidence to be 
of reduced probative value because S.D.M. did not indicate 
what evidence was used to provide his factual basis and 
subsequently make an inference that the decedent suffered 
malaria during guerilla service.  In this context, the Board 
notes there is no indication that S.D.M. reviewed the 
decedent's medical or service personnel records in order to 
make competent statements regarding his medical history 
and/or the location of the decedent's military service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that the failure of a physician to provide a basis 
for his opinion goes to the weight or credibility of the 
evidence in the adjudication on the merits).

With respect to the April 2005 statement from S.P.T., the 
Board finds this evidence to be of lessened probative value, 
for the following reasons.  Although S.P.T. stated the 
decedent suffered malaria during service in the recognized 
guerillas, the Board notes there is no medical evidence of 
record showing the veteran suffered from or complained of 
malaria at any point during or after service.  In addition, 
although S.P.T. is competent, as a layperson, to state that 
she observed the decedent complaining of night fevers, 
chills, and coughing, the Board finds she has not been shown 
to have the requisite knowledge of medical principles that 
would permit her to render an opinion or statement regarding 
a diagnosis of malaria or the etiology of such disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
this context, the Board does note S.P.T. stated she was the 
decedent's First Aid Nurse; however, she limited her 
expertise to herbal medication and the Board, thus, finds she 
is not competent to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Id.  

The decedent never sought entitlement to service connection 
for malaria.  Nevertheless, the appellant was asked to 
provide medical evidence showing that the decedent's malaria 
was related to his service or, in the alternative, to 
complete authorization forms to allow VA to request the 
decedent's final hospital summary; however, no medical 
evidence or authorization forms have been submitted.  The 
Board thus finds there is no competent evidence of record 
which relates the cause of the decedent's death to his 
military service.  The Board recognizes the appellant 
sincerely believes the decedent's malaria is related to his 
military service.  However, the appellant has not been shown 
to have the professional expertise necessary to provide 
evidence regarding the causal relationship between the 
decedent's death and his military service.  See Espiritu, 
supra.  Therefore, although we are sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
and probative evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the decedent's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Non-Service-Connected Death Pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  In addition, the Secretary will pay pension 
for non-service-connected disability or death to the 
surviving spouse of a veteran of a period of war who met the 
service requirements prescribed in section 1521(j) of title 
38, U.S. Code, or who at the time of death was receiving, or 
was entitled to receive, compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes active duty.  38 U.S.C.A. § 106.  "Active duty" is 
defined as full-time duty in the Armed Forces, which consists 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1, 3.6(a), (b).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  As noted, 
the appellant filed a formal claim for entitlement to VA 
death pension benefits in February 2004.  In support of her 
claim, the appellant submitted the decedent's PA AFO Form 23, 
Affidavit for Philippine Army Personnel, which reflects the 
decedent was a civilian guerrilla from July 1942 to December 
1945.

In April 2004, the National Personnel Records Center (NPRC) 
certified that the decedent had recognized guerrilla service 
from July 1945 to December 1945.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including 
recognized guerrilla service, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In evaluating the ultimate merit of this claim, the Board 
finds that, based upon the provisions of 38 C.F.R. § 3.203, 
the document submitted by the appellant does not constitute 
valid evidence of service which qualifies for VA pension 
benefits, because it was not issued by a United States 
military service department.  In this context, the Board 
again notes that the NPRC has certified that the decedent had 
recognized guerilla service from July 1945 to December 1945, 
and this finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Spencer v. West, 13 Vet. App. 376 (2000).  

Therefore, the Board finds that, although the decedent had 
recognized guerilla service, that service is not considered 
to be "active military service" under 38 U.S.C.A. 
§ 101(24), and thus, the appellant is not eligible for the 
claimed non-service-connected pension.  See 38 U.S.C.A. § 
107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  As 
the law is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis, 6 Vet. App. at 429-30.  


ORDER

Entitlement to service connection for cause of death is 
denied.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected death pension benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


